Fourth Court of Appeals
                               San Antonio, Texas
                                   September 25, 2020

                                  No. 04-20-00384-CV

                               ROYAL EXPRESS, INC.,
                                    Appellant

                                            v.

             Martin ALONSO and Philip A. Meyer, Court Appointed Receiver,
                                     Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2019CVK001219D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

     Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
November 12, 2020.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court